   Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

  PROMOTIONAL HEADWEAR INT’L, INC.,
  individually and on behalf of all
  others similarly situated,

               Plaintiff,                   Case No. 20-cv-2211-JAR-GEB

  v.

  THE CINCINNATI INSURANCE COMPANY,
  INC.,

               Defendant.


             PLAINTIFF’S RESPONSE IN OPPOSITION TO
DEFENDANT THE CINCINNATI INSURANCE COMPANY’S MOTION TO DISMISS
       Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 2 of 22




                                                  TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1

II.     FACTS ................................................................................................................................ 3

        A.         The COVID-19 Pandemic........................................................................................3

        B.         Plaintiff’s Policy ......................................................................................................4

III.    LEGAL STANDARD ......................................................................................................... 4

        A.         Rule 12(b)(6) ............................................................................................................4

        B.         Interpretation of Insurance Policies .........................................................................5

IV.     ARGUMENT ...................................................................................................................... 6

        A.         Plaintiff has Plausibly Pleaded a Covered Loss .......................................................6

        B.         The Policy is at Least Ambiguous ...........................................................................9

        C.         There is No Requirement that COVID-19 Must Have “Physically
                   Altered” Plaintiff’s Property. .................................................................................11

        D.         There is No Requirement that COVID-19 “Affect the Structural
                   Integrity” of Plaintiff’s Property. ...........................................................................14

        E.         Plaintiff is entitled to Civil Authority, Ingress/Egress, and Sue & Labor
                   coverage under the Policy. .....................................................................................15

V.      CONCLUSION ................................................................................................................. 18




                                                                     i
       Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 3 of 22




  I.   INTRODUCTION

        Plaintiff Promotional Headwear International, Inc., is a wholesale distributor of

headwear, bags, aprons, towels, and other products, including custom promotional caps sold to

businesses across the globe for marketing purposes. Plaintiff operates under the tradename

Sportsman Cap & Bag. It was established in 1937, is family-owned business, and has at least 16

distributors worldwide. Like many other businesses around the country, Plaintiff has suffered a

devastating impact to its business as a result of the COVID-19 pandemic. The presence of the

virus in and around Johnson County, Kansas, and the Kansas City metropolitan area, and

government shut down orders greatly impacted its business, and although these restrictions have

been relaxed, Plaintiff’s revenues continue to be depressed.

        To protect itself from an unexpected loss like that caused by the pandemic spread of a

life-threatening virus, Plaintiff purchased an all-risk property insurance policy (the “Policy”)

from Defendant The Cincinnati Insurance Company, Inc. The Policy includes coverage for

“Business Interruption” and contains no exclusion for virus or pandemic related losses.

Nonetheless, after Plaintiff paid its premiums and promptly submitted a notice of claim,

Cincinnati denied coverage. Plaintiff filed this lawsuit, and Cincinnati followed with the instant

motion to dismiss (“Motion”).

        Cincinnati’s Motion is premised almost entirely on a single argument: that COVID-19 is

not a “direct physical loss” as required for coverage to exist under the Policy. According to

Cincinnati, the Policy requires “actual, tangible, permanent, physical alteration of property” to

trigger coverage. Cincinnati’s position is inconsistent with a straightforward reading of the

Policy and must be rejected.

        The Policy is an “all-risk” policy. It covers “accidental physical loss or accidental

physical damage,” unless the loss or damage is specifically excluded elsewhere in the Policy.
                                                1
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 4 of 22




The insurance industry has recognized for years that viruses can trigger coverage under property

insurance policies like Plaintiff’s and drafted an exclusion of loss “due to disease-causing agents

such as viruses and bacteria.” Many property policies contain this exclusion. Crucially,

Plaintiff’s Policy does not. Cincinnati could have offered a policy that excluded coverage for

losses related to viruses like COVID-19 but chose not to, and the absence of this exclusion in

Plaintiff’s Policy provides strong evidence that Plaintiff’s virus-related losses are covered.

       Under the facts alleged, which must be treated as true for purposes of the Motion,

COVID-19 is a covered loss under a straightforward reading of the Policy. As alleged in the

Complaint, and described more fully below, COVID-19 has spread widely throughout the United

States, including the Kansas City metropolitan area. The spread of COVID-19 caused physical

loss and physical damage to Plaintiff’s premises. The presence of the virus itself, and orders

issued in response by state and local governments, caused Plaintiff to reduce or cease operations

altogether on its covered premises, resulting in business income losses covered by the Policy.

Moreover, COVID-19 caused physical loss and physical damage to the area surrounding

Plaintiff’s property, which prompted state and local governments to impose “Stay at Home”

orders placing restrictions on people and businesses, including requirements that residents stay

home and that restaurants cease or substantially alter their operations. Those orders trigger

coverage under the Policy’s “Civil Authority” provisions. Under these provisions Plaintiff need

not show that its property suffered a covered loss; it need only show that the area surrounding

Plaintiff’s property suffered a loss.

       Under Kansas law, which requires the Court to read the Policy from the view of a

reasonably prudent insured, the Policy unambiguously covers COVID-19-related losses. At a

minimum, however, the Policy is ambiguous and must be construed against Cincinnati, which



                                                  2
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 5 of 22




could have easily written the Policy to include the insurance industry’s standard virus exclusion

or define the terms “physical loss” and “physical damage” to embrace the meaning Cincinnati

now advances. Cincinnati did neither. So, as it stands, nothing in the Policy (or in the ordinary

use of the English language) limits “physical loss” to “permanent physical alteration” of the

property as Cincinnati contends. Cincinnati’s failure to include a virus exclusion or otherwise

define key terms in the Policy creates an ambiguity, which must be construed against it. The

Court should, therefore, deny Cincinnati’s Motion to Dismiss.

    II. FACTS

       A.      The COVID-19 Pandemic

       As of the date Plaintiff filed its Complaint (April 24, 2020), more than 46,000 Americans

had died of COVID-19, and the department of health for Johnson County reported 403

confirmed cases of COVID-19.1 Dkt. 1 at ¶¶ 6, 30. In response to COVID-19’s rapid, deadly

spread across the United States in February and March 2020, state and local governments

imposed directives – often called “Stay at Home Orders” – requiring residents to stay in their

homes, except to perform certain “essential” activities. Id. at ¶ 10. The Stay at Home Orders

generally required non-essential businesses to close. Id. at ¶ 11. According to the New York

Times, at one point 95% of the United States population was under one or more state or local

Stay at Home Orders. Id. at ¶ 10.

       Plaintiff’s facility is located in Johnson County, Kansas. Id. at ¶ 12. The State of Kansas,

and Johnson County, Kansas issued Stay at Home Orders in March 2020 that affected Plaintiff’s



1
  In the time since, these numbers have dramatically increased. Today, more than 300 Kansans
and 130,000 Americans have died of COVID-19 according to the Coronavirus Resource Center
at Johns Hopkins University, and there have been more than 21,000 confirmed COVID-19 cases
in Kansas and 3.5 million confirmed cases in the United States.

                                                3
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 6 of 22




operations and prevented it from meeting sales targets. Id. at 14. This caused a devastating drop

in revenue for Plaintiff. Id.

        B.      Plaintiff’s Policy

        As a responsible business owner, Plaintiff protected itself for an unanticipated event like

the COVID-19 pandemic by purchasing a businessowners property insurance policy from

Cincinnati, Policy No. 05ECP0562300. Id. at ¶ 17; Dkt. 1-1 at 3. The limits of liability exceed $1

million. Dkt. 1-1 at 3. The Policy covers all risks of loss that are not otherwise excluded. See

Dkt. 1-1 at 6. The Policy contains a “Business Income (and Extra Expense) Coverage Form,”

which covers losses most directly at issue here. Id. at 75. Specifically, it provides coverage for:

            “Business Income” and “Extra Expense” – losses sustained due to the necessary
             suspension of operations and expenses incurred to minimize the suspension of
             business (id. at 75);

            “Civil Authority” – losses from interruption of business caused by an order from a
             civil authority (id. at 76); and

            “Ingress or Egress” – losses caused by the prevention of existing ingress or egress (id.
             at 78)

The Policy also covers expenses necessary to protect insured property from further damage in the

event of a loss under its provisions for “Sue and Labor” coverage (id. at 79).

        Plaintiff submitted a claim for coverage related to COVID-19 in March 2020. Dkt. 1 at

¶ 64. In response to the notice of claim, Cincinnati denied coverage and refused to cover

Plaintiff’s COVID-19 losses. Id.

   III. LEGAL STANDARD

        A.      Rule 12(b)(6)

        On a motion to dismiss, “the court must accept the Complaint’s allegations as true and

view them in the light most favorable to plaintiffs.” Palmer v. Shawnee Mission Medical Ctr.,

Inc., Case No. 16-2750-DDC-GLR, 2017 WL 5629624, at *6 (D. Kan. Nov. 22, 2017).

                                                  4
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 7 of 22




Accepting the allegations as true, Plaintiff need only allege “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          B.     Interpretation of Insurance Policies

          “Kansas courts interpret policy terms based on how a reasonably prudent insured would

understand them.” BancInsure, Inc. v. F.D.I.C., 796 F.3d 1226, 1233 (10th Cir. 2015) (citing

O'Bryan v. Columbia Ins. Grp., 56 P.3d 789, 793 (Kan. 2002)). It is well-settled that “courts

consider the policy as a whole, rather than viewing provisions in isolation.” Id. “‘Where the

language of an insurance policy is clear and unambiguous, [courts] apply it in its plain and

ordinary sense.” Id. (citing Warner v. Stover, 153 P.3d 1245, 1247 (Kan. 2007)). But “[w]here

the terms of a policy of insurance are ambiguous or uncertain, conflicting, or susceptible of more

than one construction, the construction most favorable to the insured must prevail.” Catholic

Diocese of Dodge City v. Raymer, 840 P.2d 456, 459 (Kan. 1992).

          A contract is ambiguous if it “‘contains provisions or language of doubtful or conflicting

meaning, as gleaned from a natural and reasonable interpretation of its language.” BancInsure,

796 F.3d at 1233 (quoting O’Bryan, 56 P.3d at 792). One reason behind the firmly established

rule that ambiguities are construed in favor of the insured is that, “[s]ince the insurer prepares its

own contracts, it has a duty to make the meaning clear.” Catholic Diocese, 840 P.2d at 459 (Kan.

1992); accord 16 Williston on Contracts § 49:15 (4th ed.) (the rule incentivizes insurers to “use

clear, explicit and precise language”). Because it is on the insurer to draft policies with clear and

unquestionable language, “uncertainty” bears special attention here. Catholic Diocese, 840 P.2d

at 459.




                                                  5
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 8 of 22




    IV. ARGUMENT

       A.      Plaintiff has Plausibly Pleaded a Covered Loss.

       The Policy covers direct “loss” to property. Dkt. 1-1 at 6. It defines “loss” as “accidental

physical loss or accidental physical damage.” Id. at 41. Plaintiff alleges that COVID-19

constitutes physical loss and physical damage because the presence of COVID-19 on and around

the insured property deprived Plaintiff of the use of its property and also damaged it. 2 Cincinnati

seeks dismissal, arguing that Plaintiff has failed to plead a covered loss because “direct physical

loss requires actual, tangible, permanent, physical alteration of property.” Dkt. 8 at 12. But

nothing in the Policy or Kansas law supports Cincinnati’s narrow reading of “loss.”

       First, Cincinnati’s interpretation of “loss” is inconsistent with the plain terms of the

Policy and violates rudimentary rules of contract interpretation. In construing insurance policies,

a court must read policy provisions in the context of the whole policy, give meaning to each

provision, and eliminate surplusage where possible. Lawson v. Spirit AeroSystems, Inc., No. 18-

cv-01100-EFM-KGS, 2018 WL 3973150, at *8 (D. Kan. Aug. 20, 2018). Under the plain terms

of the Policy, “loss” includes both “physical loss” and “physical damage.” Dkt. 1-1 at 56

Cincinnati’s interpretation wrongly assumes that “physical loss” and “physical damage” are

synonymous and ignores the term “damage” altogether. But “if ‘physical loss’ was interpreted to

mean ‘damage,’ then one or the other would be superfluous.” Nautilus Grp., Inc. v. Allianz


2
  Even the imminent threat of loss or harm from the spread of COVID-19 is sufficient to
constitute physical loss and damage to Plaintiff’s property. See Port Authority of New York &
New Jersey v. Affiliated FM Insurance, 311 F.3d 226, 236 (3d Cir. 2002) (“if there exists an
imminent threat of release of a quantity of asbestos fibers that would cause such loss of utility”);
Motorists Mutual Ins. v. Hardinger, 131 F.App’x 823, 827 (3d Cir. 2005) (imminent threatened
release of contamination causes loss of use or utility”); Murray v. State Farm Fire & Cas. Co.,
509 S.E.2d 1, 17 (W.Va. 1998) (“physical loss” found based on imminent risk of falling rocks
not on the premises).


                                                 6
      Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 9 of 22




Global Risks US, No. C11-5281BHS, 2012 WL 760940, at *7 (W.D. Wash. March 8, 2012); see

also Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908AB

(KSx), 2018 WL 3829767, at *3 (C.D. Cal. July 11, 2018) (“[T]o interpret ‘physical loss of’ as

requiring ‘damage to’ would render meaningless the ‘or damage to’ portion of the same clause,

thereby violating a black-letter canon of contract interpretation – that every word be given a

meaning.”).

       Second, Cincinnati’s assertion that “direct physical loss requires actual, tangible,

permanent, physical alteration of property” is plucked out of thin air. The Policy does not define

“physical loss” or “physical damage.” See generally Dkt. 1-1. And the words “tangible,”

“permanent,” and “alteration,” while found elsewhere in the Policy, are not included in the

section for, nor do they otherwise have anything to do with, “Covered Causes of Loss.”

       Third, Plaintiff incurred “physical loss” of property when its premises suffered actual

contamination by COVID-19, and related government shut down orders prohibited the public

from accessing Plaintiff’s covered premises. Because the Policy does not define “physical loss,”

the Court must give the term its “plain, ordinary, and popular meaning[].” Crescent Oil Co., Inc.

v. Federated Mut. Ins. Co., 888 P.2d 869, 871 (Kan. Ct. App. 1995). Dictionary definitions of

“loss,” include “the act of losing possession” and “deprivation.” See Merriam-Webster,

https://www.merriam-webster.com/dictionary/loss (last visited July 15, 2020). Plaintiff has been

“depriv[ed]” of its property. It invested in the property, insured the property, insured the income

it derives from the property, but has been deprived of the use of the property because of COVID-

19 and related government shutdown orders. The “reasonably prudent insured,” BancInsure, 796

F.3d at 1233, purchasing protection under the Policy would understand loss of use of the covered

property as a physical loss covered under the Policy.



                                                7
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 10 of 22




       Even the plain meaning of the term “damage” – which is also not defined in the Policy –

is not so narrowly limited to only physical alteration of property. As one court explained,

“damage” instead includes any reduction in the property’s “value or usefulness”:

       One dictionary defines “damage” as “injury or harm that reduces value or
       usefulness.” Random House Dictionary of the English Language, 504 (2nd
       ed.1987). Another defines it as “injury or harm to a person or thing, resulting in a
       loss in soundness, value, etc.” Webster’s New World Dictionary, 356 (2nd
       ed.1980). A legal dictionary defines “damage” in part as “every loss or
       diminution” of a person’s property. Black’s Law Dictionary 389 (6th ed.1990).
       Clearly, without qualification, the term “damage” encompasses more than
       physical or tangible damage.

Dundee Mut. Ins. Co. v. Marifjeren, 587 N.W.2d 191, 194 (N.D. 1998). Indeed, as alleged in the

Complaint, the local government shutdown orders recognize that COVID-19 damages property.

The Johnson County, Kansas Order stated COVID-19 “‘endanger[s] health, safety and welfare of

persons and property within the borders of Johnson County, Kansas’ and that it ‘remains a

public disaster affecting life, health[ ], property, and the public space.’” Dkt. 1 at ¶ 46.a. Nearby

Kansas City, Missouri’s similar shutdown order stated that “‘the City wishes to employ all

means available under the law to protect public life, health, safety and property to limit the

development, contraction and spread of COVID-19.’” Id. at ¶ 46.b.

       Fourth, courts across the country widely agree – and have done so for years – that the loss

of or access to a property, including loss of its essential functionality, constitutes a physical loss

of property. See, e.g., TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699, 702 (E.D. Va.

2010), aff’d, 504 F. App’x 251 (4th Cir. 2013) (rejecting the insurer’s argument that physical

damage requires some “physical alteration or injury to the property’s structure and finding direct

physical loss because “the building in question had been rendered unusable by physical forces”);

Universal Sav. Bank v. Bankers Standard Ins. Co., No. B159239, 2004 WL 515952, at *6 (Cal.

Ct. App. Mar. 17, 2004) (“The plain meaning of ‘direct physical loss’ encompasses physical


                                                  8
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 11 of 22




displacement or loss of physical possession. That the loss must be ‘physical’ distinguishes the

loss from some other, incorporeal loss.”), vacated on other grounds, No. B159239, 2004 WL

3016644 (Cal. Ct. App. Dec. 30, 2004); see also Murray v. State Farm Fire & Cas. Co., 509

S.E.2d 1, 17 (W.Va. 1998) (holding that losses that rendered insured property “unusable or

uninhabitable, may exist in the absence of structural damage to the insured property.”); Gregory

Packaging, Inc. v. Travelers Prop. Cas. Co. of Am., No. 2:12-cv-04418 (WHW)(CLW), 2014

WL 6675934, at *5 (D.N.J. Nov. 25, 2014) (“[P]roperty can be physically damaged, without

undergoing structural alteration, when it loses its essential functionality.”); Dundee Mut. Ins. Co.

v. Marifjeren, 587 N.W.2d 191, 194 (N.D. 1998) (holding coverage applied without physical

alteration because the covered properties “no longer performed the function for which they were

designed.”); W. Fire Ins. Co. v. First Presbyterian Church, 165 Colo. 34, 38–39, 437 P.2d 52, 55

(1968) (holding that gasoline saturation under and around a church rendering occupancy unsafe

constituted a “direct physical loss within the meaning of that phrase.”).

       The fact that courts have (for decades) construed physical loss broadly proves that

Plaintiff’s interpretation of the Policy is not only a reasonable reading, but the only reasonable

reading. The Court should have no trouble denying Cincinnati’s Motion and concluding the

Policy unambiguously covers the losses alleged in the Policy.

       B.      The Policy is at Least Ambiguous.

       Nonetheless, the Motion must still be denied even if Cincinnati is able to show its reading

of the Policy is at least reasonable. In light of the cases cited above, Cincinnati should have

known that an ordinary person might reasonably read the Policy as Plaintiff has done. Thus, at

minimum, the Policy is ambiguous and must be construed against Cincinnati.

       At the outset, courts have held that the phrase “direct physical loss” is ambiguous. See

Hampton Foods, Inc. v. Aetna Cas. & Sur. Co., 787F.2d 349, 352 (8th Cir. 1986) (“We agree
                                                 9
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 12 of 22




that the disputed language [“direct physical loss”] is ambiguous and, thus, must be construed in

Hampton’s favor.”). And if Cincinnati wanted the Policy to exclude virus-related losses, it could

have, but chose not to, draft the Policy to exclude such coverage. As alleged in the Complaint, in

2006, following the outbreak of the SARS virus, the Insurance Services Office (“ISO”) (an

industry organization that provides policy writing services to insurers) announced the submission

of an exclusion of loss “due to disease-causing agents such as viruses and bacteria.” Dkt. 1 at

¶ 53. In connection with circulating the virus exclusion, the ISO sent the following statement to

state insurance regulators:

       Disease-causing agents may render a product impure (change its quality or
       substance), or enable the spread of disease by their presence on interior building
       surfaces or the surfaces of personal property. When disease-causing viral or
       bacterial contamination occurs, potential claims involve the cost of replacement
       of property (for example, the milk), cost of decontamination (for example, interior
       building surfaces), and business interruption (time element) losses. Although
       building and personal property could arguably become contaminated (often
       temporarily) by such viruses and bacteria, the nature of the property itself would
       have a bearing on whether there is actual property damage. An allegation of
       property damage may be a point of disagreement in a particular case.

Id. at ¶ 54. Despite the availability and widespread use of a specific exclusion for viruses like

COVID-19, Cincinnati wrote no such exclusion into this Policy. Id. at ¶ 55. Nor does the Policy

contain an exclusion for “pandemics,” “communicable disease,” or “anything similar.” Id.

       Cincinnati downplays the significance of the ISO bulletin, arguing that the ISO also

stated that property policies have not typically been a source of recovery for losses from

contamination by disease-causing agents. Dkt. 8 at 16-17. But, if that was so obvious, the ISO

virus exclusion would be redundant, and other insurance companies would not have included it

in their policies. Indeed, if no reasonable reader could be led to understand that a virus can cause

a “physical loss” as Cincinnati insists, the exclusion is not only unnecessary, but non-sensical.

The purpose of the rule construing ambiguous policies against the drafter is to incentivize


                                                10
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 13 of 22




insurers to “use clear, explicit, and precise language.” 16 Williston on Contracts § 49:15. The

ISO exclusion strongly shows that a reasonable insured could believe that losses caused by the

COVID-19 virus are covered under the Policy. Cincinnati’s decision not to include it, thus,

supports denial of Defendant’s Motion.

        C.      There is No Requirement that COVID-19 Must Have “Physically Altered”
                Plaintiff’s Property.

        Because it can identify nothing in the Policy to support its interpretation, Cincinnati

asserts that “numerous court decisions hold that direct physical loss requires actual, tangible,

permanent, physical alteration of property.” Dkt. 8 at 10. Defendant is wrong. None of the cases

on which Defendant relies support that view.

        Defendant principally relies on Great Plains Ventures, Inc. v. Liberty Mutual Fire

Insurance Co., 161 F. Supp.2d 970 (D. Kan. 2016). Id. But it is easily distinguishable. There, the

plaintiff sought coverage for hail damage that caused “minor impact damage or blemishes” to

roofs on several metal buildings. Id. at 975. The defendant denied coverage, arguing that the

applicable policy covered only hail damage that impacted the roofs’ “usefulness or function for

normal purposes.” Id. at 976. But the court granted summary judgment for the plaintiff,

concluding that the applicable policy covered even “cosmetic hail damage.” Id. at 980. That

ruling is not inconsistent with Plaintiff’s reading of the Policy here. Both in Great Plains, and

here, the Policy covered physical loss and physical damage. Loss of usefulness or function is, as

explained above, sufficient under the former, while in Great Plains mere cosmetic damage was

sufficient under the latter.

        Defendant also cites Source Food Technology, Inc. v. U.S. Fid. & Guar. Co., 834 (8th

Cir. 2006), which it calls a “seminal case concerning the direct physical loss requirement.” Dkt.

8 at 13. However, in Source Food, both parties agreed there was “no evidence that the beef


                                               11
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 14 of 22




product was contaminated by mad cow disease.” 465 F.3d at 835. Indeed, Source Food went so

far as to “concede[] that the beef product inside the truck in Canada was not physically damaged

or contaminated.” Id. at 837. In contrast, Plaintiff alleges here that COVID-19 was present on

Plaintiff’s properties. Plaintiff alleged that as of the date of filing, April 24, 2020, there were 403

confirmed cases of COVID-19 in Johnson County. Dkt. 1 at ¶ 30. Plaintiff also alleged that

COVID-19 spreads through both droplets and aerosols, and that aerosols in particular are so light

that they can be suspended in air, travel long distance, and land on surfaces long distances away.

Id. at ¶¶ 7-8. The virus can live on surfaces for “several days, if not longer,” and infect someone

who touches the surface, and then touches their mouth, nose, or eyes. Id. at ¶ 34. All of this

supports Plaintiff’s allegation, which must be taken as true, that it is “likely” that “customers,

employees, and/or other visitors to the insured property were infected with the coronavirus and

thereby caused physical loss and damage.” Id. at ¶ 15.

       The facts alleged here are analogous to two cases that the Eighth Circuit contrasted with

the facts of Source Food. 465 F.3d at 837. In Sentinel Mgmt. Co. v. St. Paul Fire & Marine Ins.

Co., 563 N.W.2d 296 (Minn. Ct. App. 1997), a claim was brought under a policy covering

“direct physical loss to building(s) and was based on asbestos fibers and resulting contamination

of apartment buildings.” Id. at 298. The Minnesota Court of Appeals held that the presence of

asbestos constituted direct physical loss to the properties because the building’s function was

“impaired.” Id. at 300. In General Mills, Inc. v. Gold Medal Ins., Co., 622 N.W.2d 147 (Minn.

Ct. App. 2001), 16 million barrels of General Mills’ raw oats were treated with a pesticide not

approved by the FDA for use on oats. Id. at 150. Even though consumption of the oats was not

hazardous to human health, the pesticide-treated oats violated FDA regulations and could not be

used in General Mills’ products. Id. Because the pesticide, in conjunction with the government



                                                  12
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 15 of 22




regulations, “rendered the oats unusable, General Mills was entitled to coverage for ‘direct

physical loss or damage to property.’” Source Food, 465 F.3d at 837 (discussing General Mills).

       This case is on all fours with Sentinel and General Mills. Plaintiff alleges that COVID-19

was on the insured property or surrounding areas and, under General Mills, Plaintiff need not

even show that the virus was harmful when it reached the property. Rather, it is sufficient at this

stage to allege that the virus reached the insured property or rendered it “unusable” for its

intended purpose.

       Cincinnati’s reliance on the Eighth Circuit’s decision in Pentair, Inc. v. Am. Guarantee &

Liab. Ins. Co., 400 F.3d 613 (8th Cir. 2005) provides no more help than Source Food. Dkt. 8 at

14. There, the Eighth Circuit rejected the insured’s argument that its Taiwanese suppliers’

inability to function after a loss of power constituted direct physical loss or damage. 400 F.3d at

616. But again, there the earthquake did not directly affect the insured property; it affected a

power plant that provided power to the insured property. As in Source Food, the plaintiff failed

to allege any condition affecting the insured property or area surrounding the insured property.

Plaintiff here alleges that COVID-19 was on the insured property and surrounding areas. 3

       Finally, if Cincinnati wanted to ensure its provision of coverage required a distinct,

physical alteration of property, it could have drafted the Policy to say precisely that. But it chose

not to and, in fact, did not provide any definition at all for “physical loss” and “physical


       3
          Cincinnati cites Couch on Insurance for the proposition that the word “physical” means
“intangible or incorporeal” losses are not covered. Dkt. 8 at 12 (quoting 10A Couch on Ins.
§ 148:46). The losses alleged here are not intangible or incorporeal. But, as the treatise makes
clear, “intangible or incorporeal” losses involve things like aesthetic changes, which do not
affect the value of the property, or claims of damage from a title defect. See id. at 1 n.5, 6. In
contrast, COVID-19 is a physical, tangible virus that has deprived Plaintiff of the full enjoyment
of its property.



                                                 13
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 16 of 22




damage.” Because an ordinary insured could easily conclude “physical loss” includes a COVID-

19 related closure of business, any ambiguity about whether Plaintiff’s Policy requires

“permanent, physical alteration” must be resolved against Defendant.

       D.      There is No Requirement that COVID-19 “Affect the Structural Integrity” of
               Plaintiff’s Property.

       Next, Defendant invents another definition of “loss,” arguing there is no coverage

without some change in the “structural integrity” of the insured property and any virus that can

be cleaned is not property damage. Dkt. 8 at 15-16. As an initial matter, Cincinnati fails to square

its invented requirement with the very authorities it cites here, including one from this District.

For instance, Great Plains concluded there was coverage for hail damage that was cosmetic,

which would fail under Cincinnati’s “structural integrity” test.

       Again, the Policy does not define “physical loss or damage,” so there is nothing in the

Policy to support this construction, and the ordinary meaning of “loss” includes “deprivation.”

See Merriam-Webster, https://www.merriam-webster.com/dictionary/loss (last visited July 15,

2020). Consistent with this definition, cases widely recognize that loss of use of property, even

without structural damage, is a covered loss. See Murray, 509 S.E.2d 1, 17 (W. Va. 1998) (losses

that render insured property “unusable or uninhabitable, may exist in the absence of structural

damage to the insured property”; policyholders suffered “direct physical loss” when their homes

were rendered uninhabitable due to threat of rockfall) (emphasis added); W. Fire Ins. Co. v. First

Presbyterian Church, 437 P.2d 52, 55 (Colo. 1968) (“the church building was rendered

uninhabitable and the continued use thereof highly dangerous because of the infiltration and

contamination of the church building”) (emphasis added); Pepsico, Inc. v. Winterthur Int’l Am.

Ins. Co., 806 N.Y.S.2d 709, 711 (App. Div. 2005) (rejecting argument that “demonstrable

alteration” was required, holding instead that coverage is triggered when the “function and value


                                                14
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 17 of 22




[of the property] have been seriously impaired”); Sentinel, 563 N.W.2d at 300 (finding coverage

for asbestos contamination that did not result in tangible injury to the physical structure of a

building, holding that “a building’s function may be seriously impaired or destroyed and the

property rendered useless by the presence of contaminants” (emphasis added); Hughes v.

Potomac Ins. Co. of D.C., 18 Cal. Rptr. 650, 655 (Ct. App. 1962) (coverage found because

nearby landslides rendered a dwelling “completely useless to its owners”) (emphasis added).

Cincinnati’s argument that COVID-19 cannot cause “loss” under the Policy unless it structurally

alters Plaintiff’s property is without merit. Moreover, the notion that COVID-19 can be easily

removed is spurious and irrelevant. The fact that one of the reasons for the Stay at Home Orders

prohibiting access to businesses like Plaintiff’s is that COVID-19 is difficult to physically detect

and remove further supports a conclusion COVID-19 caused property loss. And in many

instances, one might say that structural damage could be “easily repaired” by replacing a few

loadbearing pieces of wood, but coverage is nowhere dependent in the Policy on the degree of

effort necessary to make the premises inhabitable again.

       It warrants repeating that if Cincinnati wanted to ensure that coverage requires structural

alteration that cannot be cured by cleaning, it could have defined “physical loss” and “physical

damage” and included those specific words. Defendant chose not to. As a result, any ambiguity

about whether Plaintiff’s Policy requires structural alteration that cannot be resolved by cleaning

must be resolved against Defendant.

       E.      Plaintiff is entitled to Civil Authority, Ingress/Egress, and Sue & Labor
               coverage under the Policy.

       Cincinnati argues that Plaintiff’s claims for Civil Authority coverage fail. The Civil

Authority provision in Plaintiff’s Policy covers losses sustained when an action of a “civil

authority” – like a Stay at Home Order – prohibits access to the insured premises because


                                                15
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 18 of 22




(1) access to the area immediately surrounding the damaged property is prohibited by a civil

authority; and (2) the action of the civil authority is taken in response to a dangerous physical

condition resulting from physical loss or physical damage. Dkt. 1-1 at 76. Cincinnati argues

Plaintiff fails on both prongs, but Cincinnati is incorrect.

       First, Cincinnati argues that no Stay at Home Order “prohibited” access to Plaintiff’s

property because some employees were permitted on site. Dkt. 8 at 20. That argument is entirely

without merit. Under the relevant Stay at Home Orders, the general public were ordered to stay

in the homes and venture out only for “essential activities.” Dkt. 1 at ¶ 10. Cincinnati does not

point to anything it the Policy that says Civil Authority coverage only applies if everyone is

prohibited from accessing the property. See, e.g., Narricot Indus., Inc. v. Fireman’s Fund Ins.

Co., No. CIV.A.01-4679, 2002 WL 31247972, at *1 (E.D. Pa. Sept. 30, 2002) (civil authority

coverage existed even though government’s order allowed “emergency personnel” to access

property); TMC Stores, Inc. v. Federated Mut. Ins. Co., 2005 WL 1331700, at *4 (Minn. Ct.

App. June 7, 2005) (in analyzing whether access to property was prohibited for purposes of a

civil authority provision, court assessed whether “customers’ access to the store was

prohibited”).

       Cincinnati cites several cases in support of its extremely narrow interpretation, but all are

readily distinguishable. For example, Cincinnati relies on Southern Hospitality, Inc. v. Zurich

Am. Ins. Co., 393 F.3d 1137 (10th Cir. 2004). There, the inured-hotel owner sought coverage

after the FAA grounded all flights after 9/11, causing a substantial drop in hotel bookings. Id. at

1138. The Tenth Circuit concluded civil authority coverage did not apply because the FAA

orders banned flights, not access to hotels. Id. But unlike that case, access to Plaintiff’s

establishments were and are directly subject to the Stay at Home Orders because they



                                                  16
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 19 of 22




specifically prohibited the public from entering Plaintiff’s premises. Ski Shawnee, Inc. v.

Commonwealth Ins. Co., 2010 WL 2696782, at *4 (M.D. Pa. July 6, 2010) is no different. Unlike

a ski resort indirectly affected by a bridge closure, the Stay at Home Orders directly implicated

Plaintiff’s operations. Id. at *4. Finally, the word “prohibited” is not defined in the Policy. At a

minimum, it is ambiguous and must be resolved against Defendant’s and in favor of Plaintiff’s

reasonable construction.

       Second, Defendant repeats its argument that COVID-19 cannot constitute physical loss or

physical damage to property. Dkt. 8 at 18-19. Cincinnati again relies on Great Plains Ventures

and Source Food. But for the reasons stated above – namely that COVID-19 damages property

and also deprives persons of the use of property – Cincinnati is wrong. Moreover, under the Civil

Authority provision, Plaintiff need not show loss or damage to its covered property. It need only

show loss or damage to surrounding property. Dkt. 1 at ¶ 56. Governments issued Stay at Home

Orders in response to the wide spread of COVID-19 throughout the community, which includes

the area surrounding Plaintiff’s property. The Court should deny Defendant’s Motion as to the

Policy’s Civil Authority coverage.

       Cincinnati also argues Plaintiff cannot recover under the Policy’s Ingress and Egress

coverage. Dkt. 8 at 21. Ingress and Egress covers losses sustained if ingress to and egress from

insured premises is prohibited due to physical loss or physical damage. Dkt. 1-1 at 77. Again,

Plaintiff’s property was damaged by COVID-19 and customers were prohibited from entering

the premises. That states a plausible claim for coverage. Defendant also argues that Ingress and

Egress does not apply if access is prohibited as a result of a civil authority order. Dkt. 8 at 21.

But Plaintiff has alleged that access to its property was caused by COVID-19 in addition to, and




                                                17
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 20 of 22




separate from, any Stay at Home Order. See, e.g., Dkt. 1 at ¶¶ 2, 14-16, 30. The Court should

deny Defendant’s Motion with respect to Ingress and Egress coverage.

       Finally, Cincinnati argues that Plaintiff is not entitled to Sue & Labor reimbursement

because “there is no direct physical loss to Plaintiff’s Covered Property.” Dkt. 8 at 21. For the

reasons stated in this Opposition, Cincinnati is incorrect, and the Court should deny its Motion as

to Sue & Labor coverage.

  V. CONCLUSION

       Cincinnati has failed to satisfy its high burden at the motion to dismiss stage. Plaintiff’s

Complaint properly alleges claims for Business Income, Civil Authority, Extra Expense, Ingress

and Egress, and Sue and Labor Coverage for losses arising COVID-19 and related state and local

government shutdown orders. The Court should deny the Motion. In the alternative, if the Court

believes the Motion should be granted, in whole or in part, Plaintiff seeks leave to amend its

Complaint.



Dated: July 22, 2020                         Respectfully submitted,

                                             STUEVE SIEGEL HANSON LLP

                                             /s/ Patrick J. Stueve
                                             Patrick J. Stueve, MO #37682
                                             Bradley T. Wilders, MO #60444
                                             Curtis Shank, MO #66221
                                             460 Nichols Road, Suite 200
                                             Kansas City, Missouri 64112
                                             Telephone:       816-714-7100
                                             Facsimile:       816-714-7101
                                             Email:           stueve@stuevesiegel.com
                                             Email:           wilders@stuevesiegel.com
                                             Email:           shank@stuevesiegel.com




                                                18
Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 21 of 22




                              MILLER SCHIRGER LLC

                              John J. Schirger, MO # 60583
                              Matthew W. Lytle, MO #59145
                              Joseph M. Feierabend, MO #62563
                              4520 Main Street, Suite 1570
                              Kansas City, MO 64111
                              Telephone:     (816) 561-6500
                              Facsimile:     (816) 561-6501
                              Email:         jschirger@millerschirger.com
                              Email:         mlytle@millerschirger.com
                              Email:         jfeierabend@millerschirger.com

                              LANGDON & EMISON LLC

                              J. Kent Emison, MO #29721
                              911 Main Street
                              PO Box 220
                              Lexington, Missouri 64067
                              Telephone:    (660) 259-6175
                              Facsimile:    (660) 259-4571
                              Email:        kent@lelaw.com

                              SHAFFER LOMBARDO SHURIN, P.C.

                              Richard F. Lombardo, MO# 29748
                              2001 Wyandotte Street
                              Kansas City, MO 64108
                              Telephone:    816-931-0500
                              Facsimile:    816-931-5775
                              Email:        rlombardo@sls-law.com

                              Attorneys for Plaintiff




                                19
     Case 2:20-cv-02211-JAR-GEB Document 17 Filed 07/22/20 Page 22 of 22




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 22, 2020, I filed the foregoing document via the Court’s
CM/ECF system, which will cause a true and correct copy of the same to be served electronically
on all ECF-registered counsel of record.


                                           /s/ Patrick J. Stueve
                                           Attorney for Plaintiff




                                              20
